Citation Nr: 0414966	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia of the right knee.

2.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia of the left knee. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Appeals (VA) Oakland, California, Regional Office 
(RO).  

The veteran's appeal was previously before the Board in May 
2003, at which time the Board determined that further 
evidentiary development was necessary.  The Board directed 
the RO to contact the veteran and have the veteran provide 
information as to all medical providers, VA and otherwise, 
who had treated the veteran for bilateral knee disabilities 
since April 2001.  The Board also instructed the RO to 
provide the veteran a VA examination in order to determine 
the current level of severity of the veteran's service-
connected chondromalacia of the right and left knees.  The 
record shows that the RO attempted to obtain the 
aforementioned information from the veteran but no response 
was received.  Additionally, the record shows that the RO 
scheduled a VA examination, as instructed by the Board, but 
the veteran failed to report for the examination.  In 
February 2002, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  The case 
has been returned to the Board for further appellate 
proceedings.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on January 14, 2003, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's right and left knee disabilities 
characterized as chondromalacia are currently manifested by 
complaints of chronic knee pain with objective evidence of 
full range of motion of both knees, and the medical evidence 
does not objectively demonstrate that the bilateral knee 
disabilities are characterized by arthritis or recurrent 
subluxation or lateral instability.


CONCLUSION OF LAWS

1.  The criteria for an increased (compensable) disability 
evaluation for a right knee disability characterized as 
chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (2003).  

2.  The criteria for an increased (compensable) disability 
evaluation for a left knee disability characterized as 
chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased (compensable) disability evaluation for both knees 
via the 1999 rating decision, the October 2000 statement of 
the case, the May 2003 Board remand, and the February 2004 
supplemental statement of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his bilateral knee disabilities are more 
disabling than currently evaluated.  Finally, via the June 
2003 RO letter and the February 2004 supplemental statement 
of the case, the veteran was provided with specific 
information concerning changes in the law and regulations per 
the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Additionally, in an June 2003 RO letter and the 
May 2003 Board remand, the veteran was informed that 
additional development was being performed by VA and was 
given the opportunity to submit additional evidence or 
argument in support of his case.  As well, the veteran was 
scheduled for a VA examination in November 2003, but he 
failed to report to such examination.  In this respect, the 
Board notes that the March 2004 statement from the veteran's 
representative indicated that the representative attempted to 
contact the veteran via phone and/or via mail in order to 
reschedule the VA examination; however, the veteran did not 
respond.  No additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been identified.  Thus, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The veteran is reminded that the VA's duty to assist him is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination and by 
submitting to VA all medical evidence supporting his claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  Further, in 
the normal course of events, it is the burden of the 
appellant to keep the VA apprised of his whereabouts. If he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, the Board will adjudicate this 
claim based on the evidence currently of record.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the United States Court of Appeals for Veterans 
Claims (Court) discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and did attend a hearing at the RO before the undersigned 
Veterans Law Judge.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  He was also given the benefit to appear for 
a VA medical examination, but failed to report.  The veteran 
was not prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO in the July 2003 supplemental 
statement of the case, prior to the present transfer and 
certification of the appellant's case to the Board, but after 
the Board's July 2003 remand, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, in a November 1979 rating decision, the veteran 
was granted service connection for chondromalacia of the left 
and right knees, and was awarded a noncompensable rating 
under Diagnostic Code 5299.  In a September 1999 rating 
decision, the RO considered the bilateral knee disabilities 
under Diagnostic Code 5257 and continued the a noncompensable 
rating for each knee.  At present, the veteran is seeking 
increased (compensable) ratings.

The medical evidence reflects that the veteran has been 
examined at the Frezno, California VA Medical Center (VAMC) 
from 1999 to 2000.  

An August 1999 VA examination report reveals that the veteran 
had bilateral knee pain if he walked too far and that his 
knees have occasionally collapsed.  Straight leg raisings 
were found to be negative, and the alignment of both knees 
was found to be normal.  A normal range of motion from full 
extension to 120 degrees flexion was found in both knees.  
The examining physician indicated that the veteran had a 
normal gait and could heel toe walk without difficulty.  
There was no lateral collateral, medial collateral or 
cruciate ligament laxity and McMurray's maneuver was 
negative.  The Lachman and anterior drawer signs were normal 
in both knees.  No swelling or tenderness was observed around 
the knee.  An X-ray study showed normal findings in both the 
right and left knees.  The veteran's assessment was a history 
of moderate problems of swelling and disability in service 
with complaints of instability in both knees which was not 
borne out on examination.  

A November 2000 VA electromyography study indicated that the 
veteran had no evidence of radiculopathy, plexopathy, or 
peripheral neuropathy.  The examining physician found, that 
there were minimal changes which might suggest minimal 
peroneal neuropathy, but otherwise the findings were within 
normal limits.  The examination report shows the veteran had 
an essentially normal-appearing knee on initial inspection, 
and any weakness the veteran exhibited was most likey due to 
being deconditioned because of his inactivity.  

At the time of a hearing on appeal before the undersigned 
Veterans Law Judge in January 2003, the appellant testified 
that he suffered from chronic weakness, swelling, and aching 
of both knees, as well as some instability.  He stated that 
he has limited his hours of employment to 5 to 6 hours daily 
because of the symptoms related to his knees disabilities.  
The veteran further noted that his knee disabilities 
prevented him from engaging in sporting activities.  It was 
also pointed out that the veteran last sought treatment two 
years prior to the hearing for his knee disabilities.  

With respect to the applicable criteria, Diagnostic Code 5024 
evaluates disabilities characterized by tenosynovitis.  A 
note under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2003).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups.  
And, a 20 percent evaluation is granted where x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  However, the 20 and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  See C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(2).

In this case, per the x-rays taken during the August 1999 VA 
examination, the veteran's right knee presented no evidence 
of narrowing of the knee joint or osteophytes.  Additionally, 
it is clear that he currently has a full range of motion of 
the left knee, per the August 1999 VA examination report.  An 
compensable rating under Diagnostic Code 5003 on the basis of 
x-ray evidence cannot be applied to this case, per C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note (2).

Limitation of motion of the knee is contemplated by 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  A 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is assigned for flexion limited to 30 degrees.  
And, a 30 percent evaluation may be assigned where flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2003).  Additionally, pursuant to Diagnostic Code 
5261, a zero percent evaluation is warranted where extension 
of the leg is limited to five degrees.  A 10 percent 
evaluation is assigned where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent rating is 
granted for extension limited to 20 degrees.  A 40 percent 
evaluation is warranted for extension limitation to 30 
degrees.  And, a 50 percent rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).

In this case, the medical evidence of record shows that the 
veteran essentially has a full range of motion of both knees, 
per the August 1999 VA examination report.  Therefore, 
compensable ratings are not warranted under either Diagnostic 
Code 5260 or 5261.  As previously indicated, the veteran 
failed to report for a scheduled VA examination to assess 
current severity of his service-connected bilateral knee 
disabilities.  

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Code 
5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
per the last VA examinations in August 1999, the veteran has 
continued to complain of chronic pain and some instability of 
both knees.  However, there were no objective signs of the 
knee giving way.  Additionally, there were no objective 
findings of recurrent subluxation or lateral instability.  As 
such, a compensable rating is not warranted under Diagnostic 
Code 5257. 

Furthermore, the Board finds that the currently assigned 
noncompensable rating is appropriate, even upon consideration 
of the veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-06.  The objective medical 
evidence simply does not confirm that the veteran's bilateral 
knee disabilities are productive of additional functional 
loss due to pain and weakness, other than that already 
considered by the currently assigned noncompensable ratings.  
The veteran has a full range of motion in both knees, and he 
does not use a cane or a knee brace on a regular basis.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for compensable ratings for the veteran's 
bilateral knee disabilities.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of 
compensable disability ratings for the veteran's bilateral 
knee disabilities characterized as chondromalacia.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's bilateral knee disabilities characterized as 
chondromalacia has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disabilities, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned ratings.  Moreover, 
the applicable rating criteria contemplate higher ratings.  
Thus, referral for consideration for an extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased (compensable) disability evaluation for 
chondromalacia of the right knee is denied.  

An increased (compensable) disability evaluation for 
chondromalacia of the left knee is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



